

115 HR 4472 IH: Ending Nonconsensual Online User Graphic Harassment Act of 2017
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4472IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Ms. Speier (for herself, Mr. Costello of Pennsylvania, Mr. Gowdy, Mr. Meehan, Ms. Clark of Massachusetts, Mr. Meeks, Mr. Thomas J. Rooney of Florida, and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide that it is unlawful to knowingly distribute a
			 private, visual depiction of an individual’s intimate parts or of an
			 individual engaging in sexually explicit conduct, with reckless disregard
			 for the individual’s lack of consent to the distribution, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ending Nonconsensual Online User Graphic Harassment Act of 2017 or the ENOUGH Act. 2.Certain activities relating to intimate visual depictions (a)In generalChapter 88 of title 18, United States Code, is amended by adding at the end the following:
				
					1802.Certain activities relating to intimate visual depictions
 (a)DefinitionsIn this section: (1)Communications serviceThe term communications service means—
 (A)a service provided by a person that is a common carrier, as that term is defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153), insofar as the person is acting as a common carrier;
 (B)an electronic communication service, as that term is defined in section 2510; (C)an information service, as that term is defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153); and
 (D)an interactive computer service, as that term is defined in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)).
 (2)DistributeThe term distribute includes enabling access, such as by sharing a private reference. (3)Information content providerThe term information content provider has the meaning given that term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)).
 (4)Intimate visual depictionThe term intimate visual depiction means any visual depiction (as that term is defined in section 2256(5))— (A)of an individual who is reasonably identifiable from the visual depiction itself or information displayed in connection with the visual depiction;
 (B)in which— (i)the individual is engaging in sexually explicit conduct; or
 (ii)the naked genitals or post-pubescent female nipple of the individual are visible; (C)in which the content described in subparagraph (B) is not simulated; and
 (D)in original or modified format, such as with a filter or text overlay. (5)Sexually explicit conductThe term sexually explicit conduct has the meaning given that term in section 2256(2)(A).
 (b)OffenseExcept as provided in subsection (d), it shall be unlawful to knowingly use any means or facility of interstate or foreign commerce to distribute an intimate visual depiction of an individual—
 (1)with knowledge of or reckless disregard for— (A)the lack of consent of the individual to the distribution;
 (B)the reasonable expectation of the individual that the depiction would remain private; and (C)harm that the distribution could cause to the individual; and
 (2)without an objectively reasonable belief that such distribution touches upon a matter of public concern.
 (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 5 years, or both.
						(d)Exceptions
 (1)Law enforcement and other legal proceedingsThis section— (A)does not prohibit any lawful law enforcement, correctional, or intelligence activity;
 (B)shall not apply in the case of an individual reporting unlawful activity in good faith; and (C)shall not apply in the case of a document production or filing associated with a legal proceeding.
 (2)Service providersThis section shall not apply to any provider of a communications service with regard to content provided by another information content provider unless the provider of the communications service intentionally solicits, or knowingly and predominantly distributes, content that the provider of the communications service has actual knowledge is in violation of this section.
 (e)Threats and extortionAny person who intentionally threatens to commit an offense under subsection (b), regardless of whether the threat is an act of extortion, shall be punished as provided in subsection (c).
 (f)Venue and extraterritorialityA prosecution under this section may be brought in a district where the defendant or the depicted individual resides or in a district where the intimate visual depictions are distributed or made available. There is extraterritorial Federal jurisdiction over an offense under this section if the defendant or the depicted individual is a citizen or permanent resident of the United States..
 (b)Clerical amendmentThe table of sections of chapter 88 of title 18, United States Code, is amended by inserting after the item relating to section 1801 the following:
				
					
						1802. Certain activities relating to intimate visual depictions..
			